Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered May 15, 1997, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, a second violent felony offender, to a term of 5 years with a final order of protection, unanimously modified, on the law, to the extent of vacating the final order of protection, and otherwise affirmed.
As conceded by the People, under the version of CPL 530.13 (4) in effect at the time in question, the court had no authority to issue a final order of protection in favor of a witness rather than a victim. While the witness was also the complainant in a separate case against defendant, that case had been dismissed. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.